DETAILED ACTION

Status of the Claims
The following is a non-final Office Action in response to claims filed 05 August 2019.
Claims 1-81 have been canceled.
Claims 82-102 have been added.
Claims 82-102 are pending and have been examined.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 21 August 2019, 23 September 2019, 24 December 2019, 13 October 2020, 19 November 2020, and 08 December 2020 are being considered by the Examiner.

Double Patenting
Claims 82-102 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-6, 28, 30-33, and 55 of copending Application No. 13/826,866 (now Patent No. 10,346,887). Although the claims at issue are not identical, they are not patentably distinct as shown below:
16/420,478
13/826,866
82. A method for identifying one or more supply sources as able to supply at least a portion of a residual demand in a particular geographic region for a particular good or service, the one or more supply sources not currently engaged in offering any portion of the total demand, by calculating a provider quality score for each of the one or more supply sources, the provider quality score being a predictive value that is indicative of how well a potential supply source tasked with supplying a good or service determined to be in demand would perform during a promotion offered by a promotion and marketing service and how well consumers would react to the promotion, the method comprising: receiving information indicative of the residual demand for the particular good or service; identifying the one or more supply sources that are able to supply at least a portion of the residual demand for the particular good or service in the particular geographic region; for each of the one or more supply sources: capturing, via a web data capturing algorithm, from one or more third-party websites, one or more metrics relating to a provider, wherein the one or more metrics are indicative of a third party evaluation of at least one of a product, service or experience provided by the provider, a performance of a provider, or the provider itself, capturing, via the web data capturing algorithm, from the one or more third-party websites, a number indicative of a quantity of the one or more captured metrics; and calculating, via one or more processors, a provider quality score based on the one or more metrics and the number indicative of the quantity of the one or more captured metrics, wherein the provider score provides an indication of future provider performance and future third party reaction to the provider; generating a ranking of the one or more supply sources that meet a predetermined threshold; and utilizing the portion of the particular good or service that each of the one or more supply sources is able to provide, generating a list comprised of those supply sources that are able to provide at least some portion of the residual demand, wherein the list is ordered in accordance with the ranking of the of the one or more supply sources that meet the predetermined threshold.
 A method for identifying one or more supply sources as able to supply at least a portion of a residual demand in a particular geographic region for the at least one of one or more virtual offers, the one or more supply sources not currently engaged in offering any portion of the total demand, by calculating a provider quality score for each of the one or more supply sources, the provider quality score being a predictive value that is indicative of how well a potential supply source tasked with supplying a good or service determined to be in demand would perform during a promotion offered by a promotion and marketing service and how well consumers would react to the promotion, the method comprising: receiving information indicative of the residual demand for a particular good or service; identifying the one or more supply sources that are able to supply at least a portion of the residual demand in the particular geographic region; for each of the one or more supply sources: capturing, via a web data capturing algorithm, from one or more third-party websites, one or more metrics relating to a provider, wherein the one or more metrics are indicative of a third party evaluation of at least one of a product, service or experience provided by the provider, a performance of a provider, or the provider itself, capturing, via the web data capturing algorithm, from the one or more third-party websites, a number indicative of a quantity of the one or more captured metrics; calculating, via one or more processors, a provider quality score based on the one or more metrics and the number indicative of the quantity of the one or more captured metrics, wherein the provider score provides an indication of future provider performance and future third party reaction to the provider, wherein the calculation of the provider quality score comprises: aggregating ranking-type review information, like-type review information, and star-type review information, and category-specific type information, wherein the aggregating of the ranking-type review information, like-type review information, and star-type review information, and category- specific type information comprises: converting ranking-type review information into provider quality score type information; converting like-type review information into provider quality score type information by determining that providers with review information indicating that 0%-20% liked it, a 1.0; 21%- generating a list, utilizing the portion of the residual demand in the particular geographic region that each of the one or more supply sources associated with provider quality scores that meet a predetermined threshold is able to provide, the list comprising (i) in accordance with the ranking, one or more supply sources associated with provider quality scores that meet a predetermined threshold; and (ii) a quantity of the portion that each of the one or more supply sources is able to provide; and providing, via a communications module, to an assignment module configured to facilitate contact with a portion of the one or more supply sources, the list comprised of the one or more supply sources associated with provider quality scores that meet a predetermined threshold and the quantity of the portion that each of the one or more supply sources is able to provide



The independent claims 1, 28 and 55 of the copending Application No. 13/826,866 are not identical to the instant claims 82, 89, and 96 but however claim the same inventive concept of presenting search terms based upon an provider or supply source scores (the instant claims are much more broad).  It would be obvious of one of ordinary skill in the art to modify the ‘866 application to be much broader (i.e. narrow anticipates or teaches broad).  Independent claims 89 and 96 are rejected under the same rationale, mutatis mutandis.
Dependent claims 3 and 30 of co-pending application 13/826,866 recite substantially similar subject matter as the instant claims 84, 91, and 98.
Dependent claims 4 and 31 of co-pending application 13/826,866 recite substantially similar subject matter as the instant claims 85, 92, and 99.
Dependent claims 5 and 32 of co-pending application 13/826,866 recite substantially similar subject matter as the instant claims 86, 93, and 100.
Dependent claims 6 and 33 of co-pending application 13/826,866 recite substantially similar subject matter as the instant claims 87, 94, and 101.
Dependent claims 83-88, 90-95 and 97-102 are also rejected for their dependencies on claims 82, 89, and 96.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim Objections
Claim 92 is objected to because of the following informalities:  The claim recites the limitation “Detect a provider website;” in line 3 which appears to be a grammatical error (improper capitalization).  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 96-102 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 96 recites the limitation "the computer program product comprising at least one computer- readable storage medium having computer-executable program code instructions stored therein, the computer-executable program code instructions comprising program code instructions for: receiving information indicative of the residual demand for the particular good or service" in lines 8-10.  There is insufficient antecedent basis for this limitation in the claim.  It appears that the claim originally begins as a method claim before becoming a computer-readable storage medium or system claim.  
Claims 97-102 are rejected for failing to remedy the deficiencies of claim 96. 


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:



Claims 89-102 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The claim recites calculating a provider quality score for each supply source based on a plurality of metrics and compared to a plurality of thresholds and generating a ranked list of the supply sources based upon the supply source’s ability to meet a residual demand which is an abstract idea of performing computations in accordance with a mathematical formula on that data.
The limitations of “for each of the one or more supply sources: capturing, one or more metrics relating to a provider, wherein the one or more metrics are indicative of a third party evaluation of at least one of a product, service or experience provided by the provider, a performance of a provider, or the provider itself, capturing, via the web data capturing algorithm, from the one or more third-party websites, a number indicative of a quantity of the one or more captured metrics; and calculating, a provider quality score based on the one or more metrics and the number indicative of the quantity of the one or more captured metrics, wherein the provider score provides an indication of future provider performance and future third party reaction to the provider; generating a ranking of the one or more supply sources that meet a predetermined threshold; and utilizing the portion of the particular good or service that each of the one or more supply sources is able to provide, generating a list comprised of those supply sources that are able to provide at least some portion of the residual demand, wherein the list is ordered in accordance with the ranking of the of the one or more supply sources that meet the predetermined threshold,” as drafted, is a process that, under its broadest reasonable interpretation, covers mathematical concepts—mathematical relationships, mathematical formulas or equations, mathematical calculations but for the recitation of generic computer components (Step 2A Prong 1).  That is, other than reciting “via at least one processor,” nothing in the claim element precludes the step from the mathematical concept grouping (the remaining steps of the claims are devoid of any structure whatsoever).  For example, but for the “via one or more processors” language, “calculating” in the context of this claim encompasses the user calculating a provider quality score based upon the metrics obtained by the user.  These metrics obtained by the user, but for the recitation of the “via a web data capturing algorithm, from the one or more third-websites” is simply extrasolution data gathering activities, which could all be performed by hand with pen 
This judicial exception is not integrated into a practical application (Step 2A Prong Two).  As noted above, “via a web data capturing algorithm, from the one or more third-websites” is simply extrasolution data gathering activities.  Next, the claims only recites one additional element – using one or more processors to perform the calculating step. The one or more processors in the step is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of calculating a sum based upon the obtained data) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Specifically the claims amount to nothing more than an instruction to apply the abstract idea using a generic computer or invoking computers as tools by adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f).  The claims recitation of the “via a web data capturing algorithm, from one or more third-party websites” only generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h).  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea, even when considered as a whole. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception (Step 2B).  As discussed above with respect to integration of the abstract idea into a practical application (Step 2A Prong 2), the additional elements of using a web data capturing algorithm to obtain information and one or more processors to perform a calculating step amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim(s) is/are not patent eligible, even when considered as a whole.
Claims 83-88, 90-95 and 97-102 are dependent on claims 82, 89, and 96 and include all the limitations of claims 82, 89, and 96.  Therefore, claims 83-88, 90-95 and 97-102 recite the same abstract 
Claims 89-102 are therefore not eligible subject matter, even when considered as a whole.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 89-102 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mauseth et al. (US PG Pub. 2008/0270209)  further in view of Rowell (US PG Pub. 2011/0258067).

As per claim 82, 89, and 96, Mauseth teaches a method and apparatus, for identifying one or more supply sources as able to supply at least a portion of a residual demand in a particular geographic region for a particular good or service, the one or more supply sources not currently engaged in offering any portion of the total demand, by calculating a provider quality score for each of the one or more supply sources, the provider quality score being a predictive value that is indicative of how well a potential supply source tasked with supplying a good or service determined to be in demand would perform during a promotion offered by a promotion and marketing service and how well consumers would react to the promotion, the method comprising (method, Mauseth ¶292; computer system, article of manufacture, ¶320-¶321): 
for each of the one or more supply sources: 
capturing, via a web data capturing algorithm, from one or more third-party websites, one or more metrics relating to a provider, wherein the one or more metrics are indicative of a third party evaluation of at least one of a product, service or experience provided by the provider, a performance of a provider, or the provider itself (Data informing the merchant reliability metric is collected from a variety of sources, including without limitation a combination of one or more of (a) the merchant itself, (b) third-party data sources, and (c) customers who have transacted with the merchant.  Such data is collected into a datastore that is accessible by a scoring model, which computes the , 
capturing, via the web data capturing algorithm, from the one or more third-party websites, a number indicative of a quantity of the one or more captured metrics (merchant information subscore categories and individual point values, Mauseth ¶298-¶299 and Table 6 on Page 11); and 
calculating, via one or more processors, a provider quality score based on the one or more metrics and the number indicative of the quantity of the one or more captured metrics, wherein the provider score provides an indication of future provider performance and future third party reaction to the provider (merchant reliability metric also known as web score, Mauseth ¶33; the merchant reliability metric indicates that the merchant is predicted to be more or less reliable than other scored merchants); 
generating a ranking of the one or more supply sources that meet a predetermined threshold (online activity monitoring service, Mauseth ¶192; comparing third-party information to merchant provided information, ¶133; Internet Statistics (IS) sub-score, the scoring model assigns a numerical value (e.g., positive, negative, neutral) to the traffic volume experienced by the merchant's website, the site ranking attained by the merchant's website, and the number of search engine links associated with the merchant's website.  Each component may be weighted differently than another within the IS sub-score.  These characteristics all represent a certain level of popularity of a website.  The more popular a merchant's website is, the less likely the merchant's site will prove unreliable to a customer.  If the merchant does not have a minimum level of internet traffic, site rankings, and/or search engine links, the scoring model may assign a low or negative value to the merchant's IS sub-score to indicate a heightened level of risk as it relates to merchant reliability, including characteristics such as merchant trust, information security, information use, and/or information privacy when purchasing goods and/or service from the merchant.  In one example, the IS sub-score may be computed from the following table, which sums point values for the components that pertain to the merchant's website, ¶297); and 
Both the Mauseth and Rowell references are analogous in that both are directed receiving information indicative of the residual demand for the particular good or service; identifying the one or more supply sources that are able to supply at least a portion of the residual demand for the particular good or service in the particular geographic region. 
However, Rowell teaches receiving information indicative of the residual demand for the particular good or service; identifying the one or more supply sources that are able to supply at least a portion of the residual demand for the particular good or service in the particular geographic region (the ability to predict the performance of a particular set of leads is referred to as "business intelligence." In an embodiment, the disclosed system can use the disclosed business intelligence to calculate a score representing the relative strength of a potential lead order.  This score may be based on probability of a sale as calculated from past performance, and may further be based on a disease, disorder, age, state, gender, average premium amount, and the like.  As an example, the business intelligence may enable the system to provide information such as the following: leads from a particular vendor that represent males age 40 or older that have type 2 diabetes result in sales 25% of the time with an average annual premium of $800.00.  Thus, the system determines that leads of this type have an approximate value of $200.00.  If the leads can consequently be obtained for less than $200.00, the system's business intelligence suggests that such a purchase is a good investment.  Other business intelligence, such as intelligence on which vendors leads are the most valuable, the time frames during which the delivery of leads is the most lucrative, and other appropriate predictors of future success selling to individuals reflected in sales leads, is contemplated herein, Rowell ¶146; see also ¶26, ¶94-¶96; identify suppliers for forecasted demand, ¶95-¶96, ¶114 and ¶128).
At the time of the invention, it would have been obvious to a person of ordinary skill in the art to use Rowell’s method of forecasting demand in Mauseth’s merchant scoring system to improve the system and method with reasonable expectation that this would result in a system which allows for the consideration capacity planning when considering vendor or provider selections.
The motivation being that drawbacks with current sales information distribution systems, such as lead distribution systems, include the fact that pricing for such information is static and does not indicate 
The combination of Mauseth and Rowell do not expressly disclose utilizing the portion of the particular good or service that each of the one or more supply sources is able to provide, generating a list comprised of those supply sources that are able to provide at least some portion of the residual demand, wherein the list is ordered in accordance with the ranking of the of the one or more supply sources that meet the predetermined threshold.
The Mauseth, Rowell, and Petty references are analogous in that all are directed towards/concerned with finding vendors or merchants in e-commerce that are able to provide quality services or products.  Mauseth reference teaches the ability to calculate a merchant reliability metric and sub scores, but does not expressly disclose utilizing the portion of the particular good or service that each of the one or more supply sources is able to provide, generating a list comprised of those supply sources that are able to provide at least some portion of the residual demand, wherein the list is ordered in accordance with the ranking of the of the one or more supply sources that meet the predetermined threshold. 
However, Petty teaches utilizing the portion of the particular good or service that each of the one or more supply sources is able to provide, generating a list comprised of those supply sources that are able to provide at least some portion of the residual demand, wherein the list is ordered in accordance with the ranking of the of the one or more supply sources that meet the predetermined threshold (the ability to predict the performance of a particular set of leads is referred to as "business intelligence." In an embodiment, the disclosed system can use the disclosed business intelligence to calculate a score representing the relative strength of a potential lead order.  This score may be based on probability of a sale as calculated from past performance, and may further be based on a disease, disorder, age, state, gender, average premium amount, and the like.  As an example, the business intelligence may enable the system to provide information such as the following: leads from a particular vendor that represent males 
At the time of the invention, it would have been obvious to a person of ordinary skill in the art to use Petty’s method of ranking and reviewer selection in Rowell and Mauseth’s merchant scoring system to improve the system and method with reasonable expectation that this would result in a system which allows for more thorough and stringent process of determining a merchant score.
The motivation being that sites have a need to rank these submissions by quality such that they can be presented to users in a more user friendly manner (Petty ¶2).

As per claims 83, 90, and 97, Mauseth, Rowell and Petty disclose as shown above with respect to claims 82, 89, and 96.  Mauseth further discloses wherein the calculation of the provider quality score comprises: aggregating one or both of (i) one or more of ranking-type review information, like-type review information, star-type review information, and (ii) category-specific type information, wherein aggregating of the one or both of (i) one or more of ranking-type review information, like-type review information, star-type review information, and (ii) category- specific type information comprises: converting any of the one or more of ranking-type review information, like-type review information, and star-type review information into provider quality score type information by assigning providers with review information indicative of a first range of values a first value, and assigning those providers with review information of a second range of values, the second range of values being higher or better than the first range of values, a second value, the second value being higher or better than the first value; converting category-specific type information into provider quality score type information by calculating a weighted average of the provider quality score type information associated with any of a category, sub-category, location, hyper-location, price of the product, or service or experience the provider is expected to provide (The data collected according to the inspection template for each merchant is mapped to a point value and stored in the merchant reliability datastore 304 for application in the scoring model 306, where the point values are aggregated into sub-scores that are combined (and possibly weighted) to yield the merchant reliability metric.  Each data items in the scoring model may be weighted and may provide a positive, neutral, or negative contribution to the merchant reliability metric of a particular merchant, Mauseth ¶286; sub-scores, sub-categories, ¶288; individual point values which become subscores, Mauseth ¶298-¶299).
Petty further teaches assigning one of a first subset of provider quality scores upon a determination that an average value of the provider quality score type information meets a first review threshold and a number indicative of the quantity of the one more captured metrics meets a first quantity threshold such that a merchant assigned one of the first subset of provider quality scores comprise both the average value of the provider quality score type information that meets the first review threshold and the quantity of the one more captured metrics that meets the first quantity threshold; assigning one of a second subset of provider quality scores upon a determination that the average value of the provider quality score type information meets the first review threshold and the number indicative of the quantity of the one more captured metrics fails to meet the first quantity threshold such that a merchant assigned one of the second subset of provider quality scores comprise both the average value of the provider quality score type information that meets the first review threshold and a quantity the one more captured metrics that fails to meet the first quantity threshold; and assigning one of a third subset of provider quality scores upon a determination that the average value of the provider quality score type information fails to meet the first review threshold and the number indicative of the quantity of the one more captured metrics fails to meet the first quantity threshold such that a merchant assigned one of the third subset of provider quality scores comprise both an average value of the provider quality score type information that fails to meet the first review threshold and a quantity the one more captured metrics that fails to meet the first quantity threshold (cumulative review from the first pass review process from a number of reviewers, unranked or disqualified after the first review process Petty ¶37-¶38; initial pass of about 5 reviews, ¶41; mean, variance, regression, correlation are used to facilitate ranking, ¶46; then there is a further process of bringing the final number of reviews in line with an ideal number of reviews for each rating level, ¶41).
At the time of the invention, it would have been obvious to a person of ordinary skill in the art to use Petty’s method of using multiple thresholds for aggregated reviews in Mauseth’s merchant scoring system to improve the system and method with reasonable expectation that this would result in a system which allows for a more thorough and stringent process of determining a merchant score.
The motivation being that sites have a need to rank these submissions by quality such that they can be presented to users in a more user friendly manner (Petty ¶2).
The Examiner notes that it is difficult to identify the scope of the claims as written and that if amended to further clarify 'determination[s]’ could result in an election of species.  Furthermore, the level of the “predetermined threshold” (i.e. first second etc.) does not necessarily alter the process steps such that any prior art which has more than one threshold will read upon the instant claims.  Still further, the use of multiple thresholds is also simply a duplication of parts or steps (MPEP 2144.04.VI.B).  The duplication of parts (or steps) has no patentable significance unless a new and unexpected result is produced. Examiner finds no evidence that performing the processes in claims 83, 80, and 97 for second or additional review information would produce new and unexpected results as compared to performing the processes in claims 83, 80, and 97 for only a first review threshold.

As per claims 84, 91, and 98, Mauseth, Rowell and Petty disclose as shown above with respect to claims 82, 89, and 96.  Mauseth further discloses further comprising: detecting one or more web sources related to provider information; and determining whether the one or more web sources provide metrics related to the provider (comparing third-party information to merchant provided information, Mauseth ¶133; Internet Statistics (IS) sub-score, the scoring model assigns a numerical value (e.g., positive, negative, neutral) to the traffic volume experienced by the merchant's website, the site ranking attained by the merchant's website, and the number of search engine links associated with the merchant's website.  Each component may be weighted differently than another within the IS sub-score.  These characteristics all represent a certain level of popularity of a website.  The more popular a merchant's website is, the less likely the merchant's site will prove unreliable to a customer.  If the merchant does not have a minimum level of internet traffic, site rankings, and/or search engine links, the scoring model may assign a low or negative value to the merchant's IS sub-score to indicate a heightened level of risk as it .

As per claims 85, 92, and 99, Mauseth, Rowell and Petty disclose as shown above with respect to claims 82, 89, and 96.  Mauseth further discloses detecting a provider web site; rating a quality of the provider website; and factoring the quality of the provider website into the provider quality score calculation (the merchant reliability metric may be lower because of a high order return rate on specific sold products through the merchant's website, Mauseth ¶36).

As per claims 86, 93, and 100, Mauseth, Rowell and Petty disclose as shown above with respect to claims 82, 89, and 96.  Mauseth further discloses accessing prior performance data, wherein prior performance data comprises one or more of data related to a previous provider promotion, data related to a previous promotion promoted by a related provider, or data related to a previous promotion promoted by a different promotion service by the provider; and factoring the prior performance data into the provider quality score calculation (Data informing the merchant reliability metric is collected from a variety of sources, including without limitation a combination of one or more of (a) the merchant itself, (b) third-party data sources, and (c) customers who have transacted with the merchant.  Such data is collected into a datastore that is accessible by a scoring model, which computes the merchant reliability metric, Mauseth, ¶30; transaction history database, ¶12; commercial databases, business credit reports, ¶240-¶242; blacklist, ¶215-¶219 and ¶252; see also ¶157-¶192 wherein any criminal or trade press releases are contemplated i.e. having none would be a positive press release or not being blacklisted).

As per claims 87, 94, and 101, Mauseth, Rowell and Petty disclose as shown above with respect to claims 82, 89, and 96.  Mauseth further discloses capturing positive press review information related to a provider; determining if the positive press review information is from an acceptable source; and factoring the positive press review information into the provider quality score calculation (business . 

As per claims 88, 95, and 102, Mauseth, Rowell and Petty disclose as shown above with respect to claims 82, 89, and 96.  Mauseth further discloses capturing, via the web data capturing algorithm, from the one or more third-party websites, a press review, the press review comprising text data; and determining, upon capture of the press review, that the text data comprises predefined text data (online activity monitoring service, Mauseth ¶192; comparing third-party information to merchant provided information, ¶133).

Conclusion
The prior are made of record and not relied upon is considered pertinent to applicant’s disclosure:
Komuves (US PG Pub. 2013/0066885) System and method for scoring the popularity and popularity trend of an object.
Chang et al. (US PG Pub. 2013/0246176) Systems and methods for determining a merchant persona.
Duan et al. (US PG Pub. 2013/0159319) Likefarm determination.
Harding et al. (US Patent No. 8,001,058) Evaluating item sellers to promote sellers, inform item purchasing decisions and build trust in a multiple seller marketplace. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW B WHITAKER whose telephone number is (571)270-7563.  The examiner can normally be reached on M-F, 8am-5pm, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on (571) 272-6782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDREW B WHITAKER/Primary Examiner, Art Unit 3629